           Case 1:20-cr-00182-VEC Document 134 Filed 08/02/21 Page      USDC1 SDNY
                                                                               of 3
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 8/2/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-182 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on August 2, 2021, the parties appeared for an arraignment; and

         WHEREAS Mr. Burgos pled not guilty to the charges in the Superseding Indictment

(S1);

         IT IS HEREBY ORDERED that the final pretrial conference, currently scheduled for

Thursday, August 19, 2021 at 2:30 P.M., is rescheduled to Monday, August 16, 2021 at 2:30

P.M. The final pretrial conference will be held in Courtroom 443 of the Thurgood Marshall

United States Courthouse, located at 40 Foley Square, New York, New York 10007.

         IT IS FURTHER ORDERED that the trial will be held in Courtroom 26B of the Daniel

Patrick Moynihan United States Courthouse, located at 500 Pearl Street, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.
        Case 1:20-cr-00182-VEC Document 134 Filed 08/02/21 Page 2 of 3




       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0182. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.
                                                      _________________________________
Date: August 2, 2021                                        VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             2 of 3
         Case 1:20-cr-00182-VEC Document 134 Filed 08/02/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
